[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               July 31, 2008
                             No. 08-10182                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 07-80139-CV-DTKH

KELVIN RANCE,


                                                           Plaintiff-Appellant,

                                  versus

JOHN WINN, individually and as Commissioner
of the Florida Department of Education,
BILL PALMER, individually and as Director of the
Florida Division of Vocational Rehabilitation,
FLORIDA DEPARTMENT OF EDUCATION,
FLORIDA DIVISION OR VOCATIONAL REHABILITATION,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (July 31, 2008)
Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Kelvin Rance, proceeding pro se, appeals the district court’s failure to sua

sponte provide him with leave to amend his complaint before dismissing it with

prejudice. We AFFIRM the dismissal.

                                         I.

      On February 14, 2007 Rance filed a lawsuit against John Winn

individually and as the Commissioner of the Florida Department of Education; Bill

Palmer individually and as the Director of the Florida Division of Vocational

Rehabilitation; and the Florida Department of Education, Florida Division of

Vocational Rehabilitation. Rance’s complaint alleged that the Division had

improperly denied him vocational rehabilitation services. As a result, the

complaint alleged claims for breach of contract, fraud, negligent misrepresentation,

and violations of the Americans with Disabilities Act, 42 U.S.C. § 12132, and the

Rehabilitation Act of 1973, 29 U.S.C. § 794.

      Instead of filing an answer to the complaint, the defendants moved for

dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6). After Rance

responded, the district court granted the defendants’ motion, dismissing Rance’s

claims with prejudice. Rance timely appealed.



                                          2
                                          II.

      The only issue that Rance raises on appeal is whether the district court erred

by dismissing his complaint without first granting him leave to amend pursuant to

Fed. R. Civ. P. 15(a). We review a district court’s decision to grant or deny leave

to amend only for an abuse of discretion. Forbus v. Sears Roebuck & Co., 30 F.3d

1402, 1404 (11th Cir. 1994).

      Fed. R. Civ. P. 15(a) restricts the discretion of district courts to dismiss

complaints without providing an opportunity for amendment. See Bryant v.

Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). That rule states that:

      A party may amend the party’s pleading once as a matter of course at
      any time before a responsive pleading is served . . . . Otherwise, a
      party may amend the party’s pleading only by leave of court or by
      written consent of the adverse party; and leave shall be freely granted
      when justice so requires.

Fed. R. Civ. P. 15(a). Interpreting the language of the rule, this Court has

recognized that “[w]here a more carefully drafted complaint might state a claim,”

plaintiffs must generally be given at least one chance to amend before their

complaints are dismissed with prejudice. Bryant, 252 F.3d at 1163 (internal

quotation marks and citation omitted) (alteration in original). However, district

courts need not permit amendment where it would be futile to do so. Id.

      The proper method for requesting leave to amend a complaint is by filing a



                                           3
motion. See Fed. R. Civ. P. 7(b); see also Long v. Satz, 181 F.3d 1275, 1279 (11th

Cir. 1999). “A motion for leave to amend should either set forth the substance of

the proposed amendment or attach a copy of the proposed amendment.” Long, 181

F.3d at 1279. In Long, we held that a plaintiff who had failed to properly follow

this procedure, despite having had ample time to do so, was precluded from

arguing on appeal that the district court had abused its discretion by denying her

leave to amend her complaint. Id. at 1279–80; see also Doe v. Pryor, 344 F.3d

1282, 1288 (11th Cir. 2003) (holding that the district court did not abuse its

discretion by denying the plaintiffs’ motion for reconsideration or, in the

alternative, leave to amend because it “contained neither the proposed amendment

nor the substance of it”); Vanderberg v. Donaldson, 259 F.3d 1321, 1327 (11th Cir.

2001) (affirming the denial of a motion to amend where the plaintiff “presented no

reasons for why the district court should have granted [the motion]; nor did he give

any indication about what the substance of his proposed amendment would be”);

Bankers Ins. v. Fla. Residential Prop. & Cas. Joint Underwriting, 137 F.3d 1293,

1295 n.3 (11th Cir. 1998) (holding that the district court did not abuse its discretion

by failing to sua sponte invite amendment where the plaintiff “never sought to

amend its complaint during the months between the motion for judgment on the

pleadings and the district court’s order, or any time after that order”).



                                           4
      Rance never filed a motion to amend his complaint, requested leave to

amend his complaint, or moved to vacate the dismissal of his complaint pursuant to

Rule 59(e). Instead, he argues that the district court should have sua sponte

granted him at least one opportunity to amend his complaint before dismissing it

with prejudice. In Wagner v. Daewood Heavy Industries America Corp., 314 F.3d

541 (11th Cir. 2002) (en banc), we held that “[a] district court is not required to

grant a plaintiff leave to amend his complaint sua sponte when the plaintiff, who is

represented by counsel, never filed a motion to amend before the district court.”

Id. at 542. However, it remains unsettled in this circuit whether the Wagner rule

applies to pro se plaintiffs. See id. at 542 n.1 (“In this opinion, we decide and

intimate nothing about a party proceeding pro se.”).

      Under the circumstances of this case, we cannot say the district court abused

its discretion by dismissing Rance’s claims. In his brief to this Court, Rance

expressly waived any argument that he stated a valid claim in his complaint. The

exhibits that Rance attached to his complaint, moreover, support the conclusion

that any attempt to amend his complaint would be futile. And he has failed to offer

either to the district court or to this Court any indication of the substance of his

proposed amendment. In these circumstances, we are unable to say that the district

court abused its discretion by dismissing his complaint without sua sponte granting



                                            5
him leave to amend.

      AFFIRMED.




                      6